COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 ROSA MARIA ARROYOS,                                             No. 08-11-00241-CR
                                                 §
                   Appellant,                                      Appeal from the
                                                 §
 v.                                                          Criminal District Court No. 1
                                                 §
                                                              of El Paso County, Texas
 THE STATE OF TEXAS,                             §
                                                                 (TC# 20090D01654)
                   Appellee.                     §



                                 MEMORANDUM OPINION

        This appeal is before the Court on its own motion to determine whether it should be

dismissed. Concluding that there is no appealable order, we dismiss the appeal for want of

jurisdiction.

        On September 8, 2011, the Clerk of this Court notified the parties by letter of the Court’s

intent to dismiss the appeal for want of jurisdiction because there does not appear to be an

appealable order. In response to the Clerk’s letter, Appellant’s attorney notified the Court that no

judgment has been entered and the case is still pending in the trial court. Counsel states that she

has no objection to the appeal being dismissed for want of jurisdiction. Accordingly, the appeal

is dismissed. See Petty v. State, 800 S.W.2d 582, 583 (Tex.App.--Tyler 1990, no

pet.)(“Generally, this Court only has jurisdiction to consider an appeal where there has been a

judgment of conviction, and an appeal does not lie from the granting or refusing of an

interlocutory or preliminary order.”).
September 30, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                               -2-